DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on February 16, 2022 are acceptable.
Allowable Subject Matter
Claims 1, 2, 5, 6 and 8-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2, 5, 6 and 8-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming a plurality of color resist units on the thin-film transistors in the display area while forming a dummy color resist unit on a periphery of the display area of the substrate, wherein the dummy color resist unit is shaped as a quadrangle, and a side of the dummy color resist unit is at a predetermined distance from one signal line of the signal lines adjacent and parallel to the side of the dummy color resist unit a side or a center point of the dummy color resist unit is designed to be at a predetermined distance from one of the signal lines” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “a dummy color resist unit disposed on a periphery of the display area of the substrate, wherein the dummy color resist unit is shaped as a quadrangle, and a side of the dummy color resist unit is at a predetermined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 21, 2022